EXHIBIT 5 The following table sets forth all transactions with respect to the Common Units Representing Limited Partnership Interests ("Common Units") effected by the Reporting Person since November 16, 2015 to the effective time of the Merger. All such transactions were purchases or sales of units effected in the open market. The per unit prices noted in the table below include commissions/fees paid. All transactions reported were effected on behalf of client accounts for which the Reporting Person is the investment adviser. Nature of Transaction Reporting Person Date of Transaction Amount of Securities Price per Unit ($) Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-16-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-17-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-19-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-20-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-23-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-24-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-25-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-25-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-27-2015 56 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 11-30-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 50 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Purchase of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-01-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-02-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-03-2015 Sale of Common Units Tortoise Capital Advisors, L.L.C. 12-03-2015
